EXHIBIT 10.1
TENTH AMENDMENT TO THE AMENDED AND RESTATED
SERIES 2002-2 SUPPLEMENT
 
This TENTH AMENDMENT TO THE AMENDED AND RESTATED SERIES 2002-2 SUPPLEMENT (this
“Amendment”), dated as of October 29, 2007, amends the Amended and Restated
Series 2002-2 Supplement (the “Series 2002-2 Supplement”), dated as of November
22, 2002, as amended by the First Amendment thereto, dated as of October 30,
2003, the Second Amendment thereto, dated as of June 3, 2004, the Third
Amendment thereto, dated as of November 30, 2004, the Fourth Amendment thereto,
dated as of November 28, 2005, the Fifth Amendment thereto, dated as of December
23, 2005, the Sixth Amendment thereto, dated as of February 17, 2006, the
Seventh Amendment thereto, dated as of March 21, 2006, the Eighth Amendment
thereto, dated as of November 30, 2006, and the Ninth Amendment thereto, dated
as of May 9, 2007, and is among AVIS BUDGET RENTAL CAR FUNDING (AESOP) LLC
(formerly known as Cendant Rental Car Funding (AESOP) LLC), a special purpose
limited liability company established under the laws of Delaware (“ABRCF”), AVIS
BUDGET CAR RENTAL, LLC (formerly known as Cendant Car Rental Group, LLC and
Cendant Car Rental Group, Inc.) (“Avis Budget”), a limited liability company
established under the laws of Delaware, as administrator (the “Administrator”),
JPMORGAN CHASE BANK, N.A. (formerly known as JPMorgan Chase Bank), a national
banking association, as administrative agent (the “Administrative Agent”), the
several commercial paper conduits listed on Schedule I thereto (each a “CP
Conduit Purchaser”), the several banks set forth opposite the name of each CP
Conduit Purchaser on Schedule I thereto (each an “APA Bank” with respect to such
CP Conduit Purchaser), the several agent banks set forth opposite the name of
each CP Conduit Purchaser on Schedule I thereto (each a “Funding Agent” with
respect to such CP Conduit Purchaser), THE BANK OF NEW YORK TRUST COMPANY, N.A.
(as successor in interest to The Bank of New York), a national banking
association, as trustee (in such capacity, the “Trustee”) and as agent for the
benefit of the Series 2002-2 Noteholders (in such capacity, the “Series 2002-2
Agent”), to the Second Amended and Restated Base Indenture, dated as of June 3,
2004, between ABRCF and the Trustee (as amended, modified or supplemented from
time to time, exclusive of Supplements creating a new Series of Notes, the “Base
Indenture”).  All capitalized terms used herein and not otherwise defined herein
shall have the respective meanings provided therefor in the Definitions List
attached as Schedule I to the Base Indenture (as amended through the date
hereof) or the Series 2002-2 Supplement, as applicable.
 
W I T N E S S E T H:
 
WHEREAS, pursuant to Section 12.2 of the Base Indenture, any Supplement thereto
may be amended with the consent of ABRCF, the Trustee and each affected
Noteholder of the applicable Series of Notes, so long as such amendment only
affects the Noteholders of such Series of Notes;
 
WHEREAS, the parties desire to amend the Series 2002-2 Supplement to (i) extend
the Scheduled Expiry Date; (ii) replace Schedule I thereto with a new Schedule I
in the form of Schedule A to this Amendment; and (iii) increase certain
enhancement rates;
 
 
 

--------------------------------------------------------------------------------


 
 
WHEREAS, the New Acquiring Purchaser Group (as defined below) wishes to purchase
a portion of each Transferor Purchaser Group’s (as defined below) Commitment and
Purchaser Group Invested Amount under the Series 2002-2 Supplement and the
Series 2002-2 Notes pursuant to Section 11.1(e) of the Series 2002-2 Supplement;
and
 
WHEREAS, ABRCF has requested the Trustee, the Series 2002-2 Agent, the
Administrator, the Administrative Agent and each Series 2002-2 Noteholder to,
and, upon the effectiveness of this Amendment, ABRCF, the Trustee, the Series
2002-2 Agent, the Administrator, the Administrative Agent and the Series 2002-2
Noteholders have agreed to, amend certain provisions of the Series 2002-2
Supplement as set forth herein;
 
NOW, THEREFORE, it is agreed:
 
1.         Amendment of Definitions.  The following defined terms, as set forth
in Article I(b) of the Series 2002-2 Supplement, are hereby amended and restated
in their entirety as follows:
 
 
 
““Scheduled Expiry Date” means, with respect to any Purchaser Group, October 27,
2008, as such date may be extended in accordance with Section 2.6(b).”
 
““Series 2002-2 Standard & Poor’s Highest Enhancement Rate” means, as of any
date of determination, the sum of the Series 2002-2 Standard & Poor’s
Intermediate Enhancement Rate as of such date and 9.50%.”
 
““Series 2002-2 Standard & Poor’s Intermediate Enhancement Rate” means, as of
any date of determination, the greater of (a) 31.75% and (b) the sum of (i)
31.75% and (ii) the highest, for any calendar month within the preceding twelve
calendar months, of the greater of (x) an amount (not less than zero) equal to
100% minus the Measurement Month Average for the immediately preceding
Measurement Month and (y) an amount (not less than zero) equal to 100% minus the
Market Value Average as of the Determination Date within such calendar month
(excluding the Market Value Average for any Determination Date which has not yet
occurred).”
 
““Series 2002-2 Standard & Poor’s Lowest Enhancement Rate” means, as of any date
of determination, 21.25%.”
 
2.         The last sentence of Section 2.6(b) of the Series 2002-2 Supplement
is hereby amended and restated in its entirety as follows:
 
 
 
“In connection with any request by ABRCF to extend the Scheduled Expiry Date
pursuant to this Section 2.6(b), ABRCF shall provide (i) to the Administrative
Agent, who shall provide to each Purchaser Group, on or prior to the effective
date of any such extension, a certificate of the chief financial officer of
ABRCF to the effect set forth in Schedule 8.3(d) of the Base Indenture and (ii)
notice to each Rating Agency of its request to extend the Scheduled Expiry
Date.”
 
 
 
3.         Amendment to Schedule I.  (a) On the Series 2002-2 Tenth Amendment
Effective Date (as defined below), Schedule I to the Series 2002-2 Supplement
shall be amended
 
 
 
 
 

--------------------------------------------------------------------------------


 
 
by deleting such Schedule in its entirety and substituting in lieu thereof a new
Schedule I in the form of Schedule A to this Amendment, which shall effect (i)
the sale and assignment, in accordance with Section 2.6(e) of the Series 2002-2
Supplement,  by each existing Purchaser Group (each, a “Transferor Purchaser
Group”) to Mizuho Corporate Bank (USA) and Advantage Asset Securitization Corp.
(collectively, the “New Acquiring Purchaser Group”) of a portion of each
Transferor Purchaser Group’s respective rights, obligations and commitments
under the Series 2002-2 Supplement and the Series 2002-2 Notes pursuant to
Section 11.1(e) of the Series 2002-2 Supplement and (ii) an increase in the
Commitment Amount of certain Purchaser Groups pursuant to Section 2.6(a) of the
Series 2002-2 Supplement as reflected thereon.
 
 
 
                        (b)        This Amendment shall, for the purposes of
Section 11.1(e) of the Series 2002-2 Supplement, constitute a Purchaser Group
Supplement, and the respective transfer of the rights and obligations of each
Transferor Purchaser Group to the New Acquiring Purchaser Group shall constitute
a valid transfer under the terms of such Section 11.1(e).
 
 
 
                        (c)        By executing this Amendment, each Purchaser
Group whose Commitment Amount is increased by effect of this Amendment hereby
consents thereto in accordance with Section 2.6(a) of the Series 2002-2
Supplement.
 
 
 
                        (d)       By executing this Amendment, the
Administrative Agent hereby consents to the addition of the New Acquiring
Purchaser Group in accordance with Section 2.6(e) of the Series 2002-2
Supplement.
 
 
 
4.         New Acquiring Purchaser Group. Upon the execution and delivery of
this Amendment by the New Acquiring Purchaser Group, the Funding Agent with
respect thereto, and each Transferor Purchaser Group on the Series 2002-2 Tenth
Amendment Effective Date, the CP Conduit Purchaser, the Funding Agent and the
APA Bank with respect to the New Acquiring Purchaser Group shall be parties to
the Series 2002-2 Supplement for all purposes thereof.
 
 
 
5.         Assignments. (a) Each Transferor Purchaser Group hereby irrevocably
sells, assigns and transfers to the New Acquiring Purchaser Group, without
recourse, representation or warranty (except as set forth in Section 5(e)(i)
hereof), and the New Acquiring Purchaser Group hereby irrevocably purchases,
takes and assumes from each Transferor Purchaser Group, the respective portion
reflected by the amendment to Schedule I effected hereby (the New Acquiring
Purchaser Group’s “Purchased Percentage”) of the Commitment Amount with respect
to the APA Banks included in each Transferor Purchaser Group under the Series
2002-2 Supplement.
 
 
 
                        (b)        Each Transferor Purchaser Group has made
arrangements with the New Acquiring Purchaser Group with respect to (i) the
portion, if any, to be paid, and the date or dates for payment, by each
Transferor Purchaser Group to the New Acquiring Purchaser Group of any
Commitment Fees with respect to the New Acquiring Purchaser Group’s Purchased
Percentage of each Transferor Purchaser Group’s Commitment heretofore received
by each Transferor Purchaser Group pursuant to the Series 2002-2 Supplement
prior to the Series 2002-2 Tenth Amendment Effective Date and (ii) the portion,
if any, to be paid and the date or dates for payment, by the New Acquiring
Purchaser Group to each Transferor Purchaser Group of
 
 
 
 
 

--------------------------------------------------------------------------------


 
 
Commitment Fees or Series 2002-2 Monthly Interest received by the New Acquiring
Purchaser Group pursuant to the Series 2002-2 Supplement from and after the
Series 2002-2 Tenth Amendment Effective Date.        
 
  
 
                        (c)        From and after the Series 2002-2 Tenth
Amendment Effective Date, amounts that would otherwise be payable to or for the
account of any Transferor Purchaser Group pursuant to the Series 2002-2
Supplement with respect to the portion of the New Acquiring Purchaser Group’s
Purchased Percentage transferred by it shall, instead, be payable to or for the
accounts of the New Acquiring Purchaser Group in accordance with its Purchased
Percentage, whether such amounts have accrued prior to the Series 2002-2 Tenth
Amendment Effective Date or accrue subsequent to the Series 2002-2 Tenth
Amendment Effective Date.
 
 
 
                        (d)       Each Transferor Purchaser Group and the New
Acquiring Purchaser Group agrees that at any time and from time to time upon the
written request of any other party, it will execute and deliver such further
documents and do such further acts and things as such other party may reasonably
request in order to effect the purposes of the assignment pursuant to this
Section 5.
 
 
 
                        (e)        By executing and delivering this Amendment,
each Transferor Purchaser Group confirms to and agrees with the New Acquiring
Purchaser Group, and the New Acquiring Purchaser Group confirms to and agrees
with each Transferor Purchaser Group as follows: (i) other than the
representation and warranty that each Transferor Purchaser Group is the legal
and beneficial owner of the interest being assigned hereby by it free and clear
of any adverse claim, each Transferor Purchaser Group makes no representation or
warranty and assumes no responsibility with respect to any statements,
warranties or representations made in or in connection with the Series 2002-2
Supplement or the execution, legality, validity, enforceability, genuineness,
sufficiency or value of the Indenture, the Series 2002-2 Notes, the Related
Documents or any instrument or document furnished pursuant thereto; (ii) each
Transferor Purchaser Group makes no representation or warranty and assumes no
responsibility with respect to the financial condition of ABRCF or the
performance or observance by ABRCF of any of ABRCF’s obligations under the
Indenture, the Related Documents or any other instrument or document furnished
pursuant hereto; (iii) the New Acquiring Purchaser Group confirms that it has
received a copy of the Indenture and such other Related Documents and other
documents and information as it has deemed appropriate to make its own credit
analysis and decision to enter into this Amendment; and (iv) the New Acquiring
Purchaser Group will, independently and without reliance upon the Administrative
Agent, any Transferor Purchaser Group or any other Person and based on such
documents and information as it shall deem appropriate at the time, continue to
make its own credit decisions in taking or not taking action under the
Indenture.     
 
 
 
                        (f)        By executing and delivering this Amendment,
the New Acquiring Purchaser Group confirms to and agrees with each Transferor
Purchaser Group as follows: (i) the New Acquiring Purchaser Group appoints and
authorizes the Administrative Agent to take such action as agent on its behalf
and to exercise such powers under the Series 2002-2 Supplement as are delegated
to the Administrative Agent by the terms thereof together with such powers as
are reasonably incidental thereto, all in accordance with Article IX of the
Series 2002-2 Supplement; (ii) each member of the New Acquiring Purchaser Group
appoints and authorizes the Funding Agent with respect to the New Acquiring
Purchaser Group to take such action as agent on its
 
 
 
 
 

--------------------------------------------------------------------------------


 
 
behalf and to exercise such powers under the Series 2002-2 Supplement as are
delegated to such Funding Agent by the terms thereof, together with such powers
as are reasonably incidental thereto, all in accordance with Article X of the
Series 2002-2 Supplement; (iii) each member of the New Acquiring Purchaser Group
agrees that it will perform in accordance with their terms all of the
obligations which by the terms of the Indenture are required to be performed by
it as a member of the New Acquiring Purchaser Group and (iv) each member of the
New Acquiring Purchaser Group confirms that it is an Eligible Assignee.
 
 
 
                        (g)        The notice information for the New Acquiring
Purchaser Group for purposes of Section 11.20 of the Series 2002-2 Supplement
is:
 
                         
 
Mizuho Corporate Bank
c/o Mizuho Corporate Bank, Ltd.
                        1251 Avenue of the Americas, 31st Floor
                        New York, New York  10020
 
Attention: Hiroyuki Kasama (telephone: 212-282-3653; email:
hiroyuki.kasama@mizuhocbus.com); Johan Andreasson (telephone: 212-282-3544;
email: johan.andreasson@mizuhocbus.com); Fumio Okuhira (telephone: 212-282-3645;
email: fumio.okuhira@mizuhocbus.com); and Colette Guillaume (telephone:
212-282-3633; email: colette.guillaume@mizuhocbus.com)
 
 
 
Advantage Asset Securitization Corp.
c/o Mizuho Corporate Bank, Ltd.
                        1251 Avenue of the Americas, 31st Floor
                        New York, New York  10020
 
Attention: Hiroyuki Kasama (telephone: 212-282-3653; email:
hiroyuki.kasama@mizuhocbus.com); Johan Andreasson (telephone: 212-282-3544;
email: johan.andreasson@mizuhocbus.com); Fumio Okuhira (telephone: 212-282-3645;
email: fumio.okuhira@mizuhocbus.com); and Colette Guillaume (telephone:
212-282-3633; email: colette.guillaume@mizuhocbus.com)
 
 
 
6.         This Amendment is limited as specified and, except as expressly
stated herein, shall not constitute a modification, acceptance or waiver of any
other provision of the Series 2002-2 Supplement.
 
 
 
7.         Consent to Extension under Section 2.6(b).  Each Purchaser Group, by
executing this Amendment hereby agrees to the extension of the Scheduled Expiry
Date as effected by this Amendment.
 
 
 
8.         This Amendment shall become effective as of the first date (the
“Series 2002-2 Tenth Amendment Effective Date”) on which each of the following
have occurred:  (i) each of the parties hereto shall have executed and delivered
this Amendment to the Trustee, and the Trustee shall have executed this
Amendment, (ii) the Rating Agency Consent Condition shall have been satisfied
with respect to this Amendment, (iii) ABRCF shall have acquired one or more
Series 2002-2 Interest Rate Caps satisfying the requirements of Section 3.11(a)
of the Series 2002-2 Supplement (giving effect to this Amendment) and (iv) all
certificates and
 
 
 

--------------------------------------------------------------------------------


opinions of counsel required under the Base Indenture or by the Series 2002-2
Noteholders shall have been delivered to the Trustee and the Series 2002-2
Noteholders, as applicable.
 
 
 
9.         From and after the Series 2002-2 Tenth Amendment Effective Date, all
references to the Series 2002-2 Supplement shall be deemed to be references to
the Series 2002-2 Supplement as amended hereby.
 
 
 
10.       This Amendment may be executed in separate counterparts by the parties
hereto, each of which when so executed and delivered shall be an original but
all of which shall together constitute one and the same instrument.
 
 
 
11.       THIS AMENDMENT AND THE RIGHTS AND OBLIGATIONS OF THE PARTIES HEREUNDER
SHALL BE CONSTRUED IN ACCORDANCE WITH AND GOVERNED BY THE LAWS OF THE STATE OF
NEW YORK.
 
 
 

--------------------------------------------------------------------------------


IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be duly
executed by their respective duly authorized officers as of the date above first
written.
 
 
 
By:
AVIS BUDGET RENTAL CAR FUNDING
            (AESOP) LLC, as Issuer
 
 
/s/ Rochelle Tarlowe
 
 
 
 
Name:  Rochelle Tarlowe
Title:    Vice President, Treasury
 

 
 

--------------------------------------------------------------------------------


 


 
 
By:
THE BANK OF NEW YORK TRUST
            COMPANY, N.A., as Trustee and Series
            2002-2 Agent
 
/s/ Marian Onischak
 
 
 
 
Name:  Marian Onischak
Title: Vice President
 

 

--------------------------------------------------------------------------------


 
 
 
 
By:
JPMORGAN CHASE BANK, N.A., as
            Administrative Agent
 
/s/ George S. Wilkins
 
 
 
 
Name:  George S. Wilkins
Title: Vice President
 

 
 
 

--------------------------------------------------------------------------------


 


AGREED, ACKNOWLEDGED AND CONSENTED:
 
 
 
By:
SHEFFIELD RECEIVABLES CORPORATION,
            as a CP Conduit Purchaser under the Series
            2002-2 Supplement
 
 
Barclays Bank PLC
 
 
as Attorney-in-Fact
 

 
 
By:
/s/ Janette Lieu
 
 
Name: Janette Lieu
Title: Director
 

 
 
By:
 
BARCLAYS BANK PLC,
as a Funding Agent and an APA Bank under
the Series 2002-2 Supplement
 
 
/s/ Jeffrey Goldberg
 
 
Name: Jeffrey Goldberg
Title: Associate Director
 

 
 
By:
 
 
 
Name:
Title:
 

 
 

--------------------------------------------------------------------------------



 
By:
LIBERTY STREET FUNDING LLC,
            as a CP Conduit Purchaser under the Series
            2002-2 Supplement
 
/s/ Jill A. Gordon
 
 
Name: Jill A. Gordon
Title: Vice President
 

 
 
By:
THE BANK OF NOVA SCOTIA,
as a Funding Agent and an APA Bank under
the Series 2002-2 Supplement
 
/s/  J. Alan Edwards
 
 
Name: J. Alan Edwards
Title: Managing Director
 

 
 

--------------------------------------------------------------------------------




By:
YC SUSI TRUST,
            as a CP Conduit Purchaser under the Series
            2002-2 Supplement
 
 
Bank of America, National Association,
 
 
as Administrative Trustee
 

 
By:
/s/ Jeremy Grubb
 
 
Name: Jeremy Grubb
Title: Vice President
 

 
 
By:
Bank of America, National Association,
            as a Funding Agent and an APA Bank under
            the Series 2002-2 Supplement
 
/s/ Jeremy Grubb
 
 
Name: Jeremy Grubb
Title: Vice President

 

--------------------------------------------------------------------------------




By:
CHARTA, LLC (as successor to Charta Corporation),
as a CP Conduit Purchaser under the Series 2002-2 Supplement
 
Citicorp North America, Inc.,
 
 
as Attorney-in-fact

 
 
By:
/s/ John Schwarz
 
 
Name: John Schwarz
Title: Managing Director
 

 
 
By:
 
CITIBANK, N.A., as
an APA Bank under the Series 2002-2 Supplement
 
/s/ John Schwarz
 
 
Name: John Schwarz
Title: VP & Managing Director

 
 
 
By:
CITICORP NORTH AMERICA, INC.,
as a Funding Agent under the Series 2002-2 Supplement
 
/s/ John Schwarz
 
 
Name: John Schwarz
Title: Managing Director
 

 
 

--------------------------------------------------------------------------------




By:
JUPITER SECURITIZATION COMPANY LLC,
            as a CP Conduit Purchaser under the Series
            2002-2 Supplement
 
/s/ George S. Wilkins
 
 
Name: George S. Wilkins
Title:  Vice President
 

 
By:
JPMORGAN CHASE BANK, N.A.
as a Funding Agent under the Series
2002-2 Supplement

/s/ George S. Wilkins
 
 
Name: George S. Wilkins
Title:  Vice President
 

 
 

--------------------------------------------------------------------------------




By:
GEMINI SECURITIZATION CORP., LLC,
            as a CP Conduit Purchaser under the Series
            2002-2 Supplement
 
/s/ R. Douglas Donaldson
 
 
Name: R. Douglas Donaldson
Title: Treasurer

 
By:
DEUTSCHE BANK AG, NEW YORK BRANCH,
    as a Funding Agent and an APA Bank under the
            Series 2002-2 Supplement
 
/s/ Stephen Newman
 
 
Name: Stephen Newman
Title: Director

 
 
By:
/s/ Sumeet Wadhera
 
 
Name: Sumeet Wadhera
Title: Director

 
 

--------------------------------------------------------------------------------


 
 
By:
ATLANTIC ASSET SECURITIZATION LLC,
            as a CP Conduit Purchaser under the Series
            2002-2 Supplement
 
/s/ Sam Pilcer
 
 
Name: Sam Pilcer
Title: Managing Director
 

 
 
By:
/s/ Barbara Kellc
 
 
Name: Barbara Kellc
Title: Managing Director
 

 
 
By:
CALYON NEW YORK BRANCH,
            as a Funding Agent and an APA Bank under the
            Series 2002-2 Supplement
 
/s/ Sam Pilcer
 
 
Name: Sam Pilcer
Title: Managing Director
 

 
By:
/s/ Barbara Kellc
 
 
Name: Barbara Kellc
Title: Managing Director

 

--------------------------------------------------------------------------------




 
By:
THAMES ASSET GLOBAL
SECURITIZATION NO. 1., INC.,
            as a CP Conduit Purchaser under the Series 2002-2 Supplement
 
/s/ R. Douglas Donaldson
 
 
Name: R. Douglas Donaldson
Title: Treasurer

 
By:
THE ROYAL BANK OF SCOTLAND PLC, NEW YORK BRANCH,
            as an APA Bank under the Series 2002-2 Supplement
 
/s/ James P. Welch
 
 
Name:  James P. Welch
Title: Senior Vice President
 

 
 
By:
THE ROYAL BANK OF SCOTLAND PLC,
            as a Funding Agent under the Series 2002-2 Supplement
 
Michael Zappaterrini
 
 
Name: Michael Zappaterrini
Title:  Managing Director
 

 
 
 

--------------------------------------------------------------------------------


 
 
By:
ADVANTAGE ASSET SECURITIZATION CORP.,
            as a CP Conduit Purchaser under the Series 2002-2 Supplement
 
/s/ R. Douglas Donaldson
 
 
Name:  R. Douglas Donaldson
Title: Treasurer

 
By:
MIZUHO CORPORATE BANK, LTD.,
            as an APA Bank under the Series 2002-2
            Supplement
 
/s/ Hidekatsu Take
 
 
Name: Hidekatsu Take
Title:  Deputy General Manager
 

 
By:
MIZUHO CORPORATE BANK (USA),
            as a Funding Agent under the Series 2002-2 Supplement
 
/s/ Hiroyuki Kasama
 
 
Name: Hiroyuki Kasama
Title: Senior Vice President

 
 

--------------------------------------------------------------------------------


 
By:
 
AVIS BUDGET CAR RENTAL, LLC,
            as Administrator
 
/s/ Rochelle Tarlowe    
 
 
Name: Rochelle Tarlowe
Title: Vice President, Treasury




--------------------------------------------------------------------------------


 

 
 
 
SCHEDULE I TO SERIES 2002-2 SUPPLEMENT

 

 
CP Conduit
APA Bank
Funding Agent
APA Bank Percentage
Maximum
Purchaser Group
Invested Amount
Match Funding
Purchased
Percentage
1.
Sheffield Receivables Corporation
 
Barclays Bank PLC
Barclays Bank PLC
100%
$100,000,000
Yes
6.66%
2.
Atlantic Asset Securitization LLC
 
Calyon New York Branch
Calyon New York Branch
100%
$150,000,000
No
 
10.00%
3.
Thames Asset Global Securitization No. 1., Inc.
 
The Royal Bank of Scotland plc, New York Branch
The Royal Bank of Scotland plc
100%
$175,000,000
No
 
11.66%
4.
Gemini Securitization Corp., LLC
 
Deutsche Bank AG, New York Branch
Deutsche Bank AG, New York Branch
100%
$175,000,000
No
11.66%
5.
Liberty Street Funding LLC
 
The Bank of Nova Scotia
The Bank of Nova Scotia
100%
$175,000,000
No
11.66%
6.
YC SUSI Trust
 
Bank of America, National Association
Bank of America, National Association
100%
$175,000,000
No
11.66%
7.
Charta, LLC
Citibank, N.A.
Citicorp North America, Inc.
100%
$125,000,000
No
 
8.33%
8.
Jupiter Securitization Company LLC
 
JPMorgan Chase Bank, N.A.
JPMorgan Chase Bank, N.A.
100%
$275,000,000
No
18.33%
9.
Advantage Asset Securitization Corp.
Mizuho Corporate Bank, Ltd.
Mizuho Corporate Bank (USA)
100%
$150,000,000
Yes
10.00%



 


 
